Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C 101 because the claimed invention is directed to judicial exception without significantly more.  The claims are directed to statutory categories in that Claim 1 (and dependent claims 2-10) recite a system (machine), claim 11 (and dependent claims 12-19) recite a method (process), claim 21 recite a non-transitory computer readable medium (manufacture).
Claim 1 recites the limitations of “one or more storage media comprising a set of instructions; and one or more processors configured to communicate with the one or more storage media, wherein when executing the set of instructions, the one or more processors are directed to cause the system to: obtain a user input of a user of the on-line platform; obtain a plurality of candidate terms of interest (TOls) that are selected by the user based on historical inputs relating to the user input, each of the plurality of candidate TOls belonging to a candidate category; determine a target category for the user input based on the candidate categories and the plurality of candidate TOIs; determine one or more target TOIs based on the target category and the plurality of candidate TOIs; and transmit the one or more target TOIs to a terminal associated with the user”. 
The limitations of “determine a target category for the user input based on the candidate categories and the plurality of candidate TOIs; determine one or more target TOIs based on the target category and the plurality of candidate TOIs”, are recitations of mental processes. Since these claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind, or by a human using a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim as whole recites an abstract idea.
This judicial exception is not integrated into a practical application because the remaining limitations do not add meaningful limitations to the abstract idea. The limitations of “one or more storage media comprising a set of instructions; and one or more processors configured to communicate with the one or more storage media; and transmit the one or more target TOIs to a terminal associated with the user”, generally link the use of the judicial exception to a particular technology environment and are no more than a drafting effort designed to monopolize the exception. The limitations of “obtain a user input of a user of the on-line platform; obtain a plurality of candidate terms of interest (TOls) that are selected by the user based on historical inputs relating to the user input, each of the plurality of candidate TOls belonging to a candidate category; and transmit the one or more target TOIs to a terminal associated with the user” amount to mere data gathering and outputting and therefore insignificant extra-solution activity. These limitations, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are well-understood, routine and conventional activities. The limitations of “one or more storage media comprising a set of instructions; and one or more processors configured to communicate with the one or more storage media; and transmit the one or more target TOIs to a terminal associated with the user”, generally link the use of the judicial exception to a particular technology environment and does not amount to significantly more than the judicial exception itself. See, e.g., Bilski v. Kappos, 561 U.S. 593, 612, 95 USPQ2d 1001, 1010 (2010) ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable"). The limitations of “obtain a user input of a user of the on-line platform; obtain a plurality of candidate terms of interest (TOls) that are selected by the user based on historical inputs relating to the user input, each of the plurality of candidate TOls belonging to a candidate category; and transmit the one or more target TOIs to a terminal associated with the user” amount to mere data gathering and outputting and therefore insignificant extra-solution activity. (See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015). The additionally recited limitations individually or in combination as a whole fail to amount to significantly more that the abstract idea. For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under 101. 
Claims 11 and 21 contain substantially similar limitations as claim 1, therefore, claims 11 and 21 are not eligible subject matter under 35 U.S.C 101 under the same analysis and reasoning as claim 1, as outlined above. 
Claim 11 additionally recites “a computing device having one or more processors and one or more storage devices” which cause the computing device to perform the same method as outlined in claim 1. These additional limitations such as “a computing device” having “one or more processors” or “one or more storage devices” do not meaningfully limit the abstract idea because it merely links the use of the abstract idea to a particular technological environment (i.e., implementation using generic “computer” components), see MPEP 2106.05(e).
Claim 21 additionally recites “a non-transitory computer readable medium, comprising at least one set of instructions for improving user experience for an on-line platform”, which causes the computing device to perform the same method as outlined in claim 1.  These additional limitations such as “a non-transitory computer readable medium” comprising a “set of instructions” do not meaningfully limit the abstract idea because it merely links the use of the judicial exception to a particular technology environment (i.e., implementation using generic “computer” components), see MPEP 2106.05(e).
Dependent claims 2-10 and 12-19 fail to recite any limitations that would integrate the judicial exceptions into a practical application. 
Claim 2 (and similar limitations in claim 12) recites additional details about the mental processes of their respective parent claims: “wherein the user input includes a word, an incomplete word, or an abbreviation”. There are no remaining limitations that would integrate the judicial exception into a practical application.
Claim 3 (and similar limitations in claim 13) recites “for at least one of the candidate categories, determine a category probability that the user input belongs to the at least one of the candidate categories based on the plurality of candidate TOIs; and determine one of the candidate categories as the target category based on the at least one category probability”, which is grouped in the abstract idea of mental processes. There are no remaining limitations that would integrate the judicial exception into a practical application.
Claim 4 (and similar limitations in claim 14) recites “determine a first number of times that the user selects the plurality of candidate TOls; determine a second number of times that the user selects the candidate TOls that belong to the at least one of the candidate categories; and determine the category probability based on the first number of times and the second number of times” which is grouped in the abstract idea of mental processes. Claim 4 also recites “for each of the plurality of candidate TOls, obtaining a number of times that the user selects the candidate TOI”, which amount to mere data gathering and outputting and therefore insignificant extra-solution activity.
Claim 5 (and similar limitations in claim 15) recites the step of “wherein to determine, for at least one of the candidate categories, the category probability that the user input belongs to the at least one of the candidate categories based on the plurality of candidate TOls, the one or more processors are directed to cause the system to:      determine the category probability that the user input belongs to the at least one of the candidate categories based on the following equation: 
    PNG
    media_image1.png
    59
    593
    media_image1.png
    Greyscale
  where Q refers to the user input; (j refers to the at least one of the candidate categories; poi, refers to one of the plurality of candidate TOIs, i is a positive integer; P(jIQ) refers to the category probability that the user input belongs to the at least one of the candidate categories; P(poi E CjIQ) refers to a probability of selecting poi, that belongs to C1 based on Q; P(poi, E Cj) refers to whether poi, belongs to Cj, and P(poi E Cj) is equal to 1 or 0; and P(poiIQ) refers to a probability of selecting poi, based on Q, which is determined by dividing a number of times that the user selects poi, by a total number of times that the user selects the plurality of candidate TOls”, which is a recitation of a mathematical algorithm/calculation, since this claim limitation, under its broadest reasonable interpretation, covers mathematical calculations, then it falls under the “Mathematical Concepts” grouping of abstract ideas.  There are no remaining limitations that would integrate the judicial exception into a practical application.
Claims 6 (and similar limitations in claim 16) recites additional details about the mental processes of their respective patent claims: “wherein the candidate categories include a general request category, a chain request category, and a precise request category”. There are no remaining limitations that would integrate the judicial exception into a practical application.
Claim 7 (and similar limitations in claim 17) recites “determine a probability of the general request category that the user input belongs to the general request category based on the plurality of candidate TOls; and determine the general request category as the target category when the probability of the general request category is higher than a first threshold, or determine the precise request category or the chain request category as the target category when the probability of the general request category is lower than a second threshold” which is grouped in the abstract idea of mental processes. There are no remaining limitations that would integrate the judicial exception into a practical application.
Claim 8 ( and similar limitations in claim 18) recites “determine the one or more target TOls in the candidate TOls that belong to the target category based on the number of times that each candidate POI that belongs to the target category is selected by the user, the number of times that each candidate POI that belongs to the target category is selected by the user being greater than a third threshold” which is grouped in the abstract idea of mental processes. Claims 8 and 18 also recite “obtain a number of times that each candidate POI that belongs to the target category is selected by the user”, which amount to mere data gathering and outputting and therefore insignificant extra-solution activity.
Claims 9 (and similar limitations in claim 19) recites “for each of the candidate TOls that belong to the target category, determine a distance between the location of the user and the candidate TOI; and determine the one or more target TOls in the candidate TOls that belong to the target category based on the distances between the location of the user and each of the candidate TOls that belong to the target category, the one or more target TOls being within a predetermined distance away from the location of the user”  which is grouped in the abstract idea of mental processes. Claims 9 and 19 also recite “obtaining a location of the user” which amounts to mere data gathering and outputting and therefore insignificant extra-solution activity.
The additional elements comprise well-understood, routine, conventional computing elements (See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). Therefore, the additionally recited limitations individually or in combination as a whole in claims 1-21 fail to amount to significantly more than the abstract idea.
Therefore, claims 1-21 are not directed to patent-eligible subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 9 , 10, 12, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glover et al (US 20170067748 A1) hereafter Glover. 
Regarding claim 1,  Glover teaches a system, comprising: one or more storage media comprising a set of instructions (Para 0163, instructions stored in the memory); and one or more processors configured to communicate with the one or more storage media(Para 0163, a processor connected to memory), wherein when executing the set of instructions, the one or more processors are directed to cause the system to: obtain a user input of a user of the on-line platform(Para 37, the search system receives a search query from the user device); obtain a plurality of candidate terms of interest (Para 0052, The search system identifies likely relevant points of interest, points of interests are analogous to terms of interest) that are selected by the user based on historical inputs relating to the user input( Para 0107, The user POIs may be learned from user provided input), each of the plurality of candidate TOls belonging to a candidate category (Para 0092, The POI classification data provides a classification or grouping of the POIs); determine a target category for the user input based on the candidate categories and the plurality of candidate TOIs (Para 0052, the search system clusters the POIs that have a similar category or subcategory, clusters are analogous to target categories); determine one or more target TOIs based on the target category and the plurality of candidate TOIs (Para 0135, the method includes generating one or more location-based refinements based on the clusters of the POI records, each location-based refinement include an “entity” which is analogous to “target TOIs”); and transmit the one or more target TOIs to a terminal associated with the user (Para 0136, the method includes transmitting the one or more location-based refinements to the user device).
Regarding claim 2, Glover teaches the system of claim 1, wherein the user input includes a word, an incomplete word, or an abbreviation (Para 0107, user provided input e.g., user 10 requests directions from location A to B).
Regarding claim 9, Glover teaches the system of any one of claim 1, wherein to determine the one or more target TOls based on the target category and the plurality of candidate TOls, the one or more processors are directed to cause the system to: obtain a location of the user (Para 0101, The search location, for example, may be a current position of the user device); for each of the candidate TOls that belong to the target category, determine a distance between the location of the user and the candidate TOI (Para 0109, determine a distance from the current location to each POI); and determine the one or more target TOls in the candidate TOls that belong to the target category based on the distances between the location of the user and each of the candidate TOls that belong to the target category, the one or more target TOls being within a predetermined distance away from the location of the user (Para 0154, Each POI may be located a threshold distance from the refined search location and each POI may be located a threshold distance from another POI. The points of interest may all have a common associated category or entity).
Regarding claim 10, Glover teaches the system of any one of claim 1, wherein the TOI is a point of interest (POI) (Para 0052, The search system identifies likely relevant points of interest (POIs)).
Regarding claim 11,  Glover teaches a method for improving user experience for an on-line platform implemented on a computing device having one or more processors and one or more storage devices, the method comprising: obtain a user input of a user of the on-line platform (Para 37, the search system receives a search query from the user device); obtain a plurality of candidate terms of interest (Para 0052, The search system identifies likely relevant points of interest, points of interests are analogous to terms of interest) that are selected by the user based on historical inputs relating to the user input( Para 0107, The user POIs may be learned from user provided input), each of the plurality of candidate TOls belonging to a candidate category (Para 0092, The POI classification data provides a classification or grouping of the POIs); determine a target category for the user input based on the candidate categories and the plurality of candidate TOIs (Para 0052, the search system clusters the POIs that have a similar category or subcategory, clusters based on category are analogous to target categories); determine one or more target TOIs based on the target category and the plurality of candidate TOIs (Para 0135, the method includes generating one or more location-based refinements based on the clusters of the POI records, location-based refinements include an “entity” which is analogous to “target TOIs”); and transmit the one or more target TOIs to a terminal associated with the user (Para 0136, the method includes transmitting the one or more location-based refinements to the user device).
Regarding claim 12, Glover teaches the system of claim 1, wherein the user input includes a word, an incomplete word, or an abbreviation (Para 0107, user provided input e.g., user 10 requests directions from location A to B).
Regarding claim 19, Glover teaches the system of any one of claim 11, wherein to determine the one or more target TOls based on the target category and the plurality of candidate TOls, the one or more processors are directed to cause the system to: obtain a location of the user (Para 0101, The search location, for example, may be a current position of the user device); for each of the candidate TOls that belong to the target category, determine a distance between the location of the user and the candidate TOI (Para 0109, determine a distance from the current location 802 to each POI); and determine the one or more target TOls in the candidate TOls that belong to the target category based on the distances between the location of the user and each of the candidate TOls that belong to the target category, the one or more target TOls being within a predetermined distance away from the location of the user (Para 0154, Each POI may be located a threshold distance from the refined search location and each POI may be located a threshold distance from another POI. The points of interest 501 may all have a common associated category or entity).
Regarding claim 21,  Glover teaches A non-transitory computer readable medium, comprising at least one set of instructions for improving user experience for an on-line platform, wherein when executed by one or more processors of a computing device, the at least one set of instructions causes the computing device to perform a method, the method comprising: obtain a user input of a user of the on-line platform(Para 37, the search system receives a search query from the user device); obtain a plurality of candidate terms of interest (Para 0052, The search system identifies likely relevant points of interest, points of interests are analogous to terms of interest) that are selected by the user based on historical inputs relating to the user input( Para 0107, The user POIs may be learned from user provided input), each of the plurality of candidate TOls belonging to a candidate category (Para 0092, The POI classification data provides a classification or grouping of the POIs); determine a target category for the user input based on the candidate categories and the plurality of candidate TOIs (Para 0052, the search system clusters the POIs that have a similar category or subcategory, clusters based on category are analogous to target categories); determine one or more target TOIs based on the target category and the plurality of candidate TOIs (Para 0135, the method includes generating one or more location-based refinements based on the clusters of the POI records, location-based refinements include an “entity” which is analogous to “target TOIs”); and transmit the one or more target TOIs to a terminal associated with the user (Para 0136, the method includes transmitting the one or more location-based refinements to the user device).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Glover in view of Hasan et al (US 20170017636 A1) hereafter Hasan further in view of Kalayoglu et Al (WO 2008089084 A2) hereafter Kalayoglu further in view of Weisstein (https://web.archive.org/web/20160309223714/http://mathworld.wolfram.com/BayesTheorem.html) hereafter Weisstein.
Regarding claim 3, Glover does not appear to explicitly teach the system of claim 1, for at least one of the candidate categories, determine a category probability that the user input belongs to the at least one of the candidate categories based on the plurality of candidate TOIs; and determine one of the candidate categories as the target category based on the at least one category probability. In analogous art, Hasan teaches for at least one of the candidate categories, determine a category probability that the user input belongs to the at least one of the candidate categories based on the plurality of candidate TOIs (Para 0051, the input correction system trains on a set of user input and is configured to generate a probability for one or more categories); and determine one of the candidate categories as the target category based on the at least one category probability (Para 0051, determine matching probabilities for the categories and selects the string pair that is included in the category with the highest probability). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Glover to include the determination of candidate categories based on category probability, as taught by Hasan. One of ordinary skill in the art would have been motivated to modify the method of Glover to include the determination of candidate categories based on category probability in order classify user input, as taught by Hasan (Para 0050, classify the user input into one of the category vectors using a classification system).
Regarding claim 4, Glover in view of Hasan hereafter Glover-Hasan teaches the system of claim 3 as outlined above. However, Glover-Hasan does not appear to explicitly teach for each of the plurality of candidate TOls, obtain a number of times that the user selects the candidate TOI; determine a first number of times that the user selects the plurality of candidate TOls; determine a second number of times that the user selects the candidate TOls that belong to the at least one of the candidate categories; and determine the category probability based on the first number of times and the second number of times. In analogous art, KALAYOGLU teaches determine a first number of times that the user selects the plurality of candidate TOls (Summary, determine a first number of times the user performed the desired behavior over a specified period of time); determine a second number of times that the user selects the candidate TOls that belong to the at least one of the candidate categories(Summary, second number of times); and determine the category probability based on the first number of times and the second number of times (Summary, dividing the first number of times by a second number of times the user is expected to perform the desired behavior over the period of time). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Glover-Hasan to include the determination of first and second number of times the user selects the plurality of candidates and the determination of category probability based on the first and second number, as taught by KALAYOGLU. One of ordinary skill in the art would have been motivated to modify the method of Glover-Hasan to include the determination of first and second number of times the user selects the plurality of candidates and the determination of category probability based on the first and second number in order to determine the frequency of desired behavior, as suggested by KALAYOGLU (Summary, obtain desired behavior). 
Regarding claim 5, Glover-Hasan teaches the system of claim 3 as outlined above. Glover-Hasan does not appear to explicitly teach determine the category probability that the user input belongs to the at least one of the candidate categories based on the following equation:

    PNG
    media_image1.png
    59
    593
    media_image1.png
    Greyscale

where Q refers to the user input; (j refers to the at least one of the candidate categories; poi, refers to one of the plurality of candidate TOIs, i is a positive integer; P(jIQ) refers to the category probability that the user input belongs to the at least one of the candidate categories; P(poi E CjIQ) refers to a probability of selecting poi, that belongs to C1 based on Q; P(poi, E Cj) refers to whether poi, belongs to Cj, and P(poi E Cj) is equal to 1 or 0; and P(poiIQ) refers to a probability of selecting poi, based on Q, which is determined by dividing a number of times that the user selects poi, by a total number of times that the user selects the plurality of candidate TOls. In analogous art, Weisstein teaches the equation            
      
    PNG
    media_image2.png
    61
    303
    media_image2.png
    Greyscale

where A and B are events.
P(A) and P(B) are the probabilities of A and B without regard to each other.
P(A | B), a conditional probability, is the probability of observing event A given that B is true.
P(B | A) is the probability of observing event B given that A is true.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Glover-Hasan to include a mathematical formula that determines category probability, as taught by Weisstein. One of ordinary skill in the art would have been motivated to modify the system of Glover-Hasan to include the mathematical formula that determines category probability in order to describe probability of an event (user input belonging to a category), based on conditions related to the event, as taught by Weisstein (Page 1). 
Regarding claim 13, Glover does not appear to explicitly teach the system of claim 11, for at least one of the candidate categories, determine a category probability that the user input belongs to the at least one of the candidate categories based on the plurality of candidate TOIs; and determine one of the candidate categories as the target category based on the at least one category probability. In analogous art, Hasan teaches for at least one of the candidate categories, determine a category probability that the user input belongs to the at least one of the candidate categories based on the plurality of candidate TOIs (Para 0051, the input correction system trains on a set of user input and is configured to generate a probability for one or more categories); and determine one of the candidate categories as the target category based on the at least one category probability (Para 0051, determine matching probabilities for the categories and selects the string pair that is included in the category with the highest probability). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Glover to include the determination of candidate categories based on category probability, as taught by Hasan. One of ordinary skill in the art would have been motivated to modify the method of Glover to include the determination of candidate categories based on category probability in order classify user input, as taught by Hasan (Para 0050, classify the user input into one of the category vectors using a classification system).
Regarding claim 14, Glover in view of Hasan hereafter Glover-Hasan teaches the system of claim 13 as outlined above. Glover-Hasan does not appear to explicitly teach for each of the plurality of candidate TOls, obtain a number of times that the user selects the candidate TOI; determine a first number of times that the user selects the plurality of candidate TOls; determine a second number of times that the user selects the candidate TOls that belong to the at least one of the candidate categories; and determine the category probability based on the first number of times and the second number of times. In analogous art, Kalayoglu teaches determine a first number of times that the user selects the plurality of candidate TOls (Summary, determine a first number of times the user performed the desired behavior over a specified period of time); determine a second number of times that the user selects the candidate TOls that belong to the at least one of the candidate categories(Summary, second number of times); and determine the category probability based on the first number of times and the second number of times (Summary, dividing the first number of times by a second number of times the user is expected to perform the desired behavior over the period of time). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Glover-Hasan to include the determination of first and second number of times the user selects the plurality of candidates and the determination of category probability based on the first and second number, as taught by Kalayoglu. One of ordinary skill in the art would have been motivated to modify the method of Glover to include the determination of first and second number of times the user selects the plurality of candidates and the determination of category probability based on the first and second number in order to determine the frequency of desired behavior, as suggested by Kalayoglu (Summary, obtain desired behavior).
 Regarding claim 15, Glover-Hasan teaches the system of claim 13 as outlined above. Glover-Hasan does not appear to explicitly teach determine the category probability that the user input belongs to the at least one of the candidate categories based on the following equation:
where Q refers to the user input; (j refers to the at least one of the candidate categories; poi, refers to one of the plurality of candidate TOIs, i is a positive integer; P(jIQ) refers to the category probability that the user input belongs to the at least one of the candidate categories; P(poi E CjIQ) refers to a probability of selecting poi, that belongs to C1 based on Q; P(poi, E Cj) refers to whether poi, belongs to Cj, and P(poi E Cj) is equal to 1 or 0; and P(poiIQ) refers to a probability of selecting poi, based on Q, which is determined by dividing a number of times that the user selects poi, by a total number of times that the user selects the plurality of candidate TOls. In analogous art, Weisstein teaches the equation            
where A and B are events.
P(A) and P(B) are the probabilities of A and B without regard to each other.
P(A | B), a conditional probability, is the probability of observing event A given that B is true.
P(B | A) is the probability of observing event B given that A is true.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of GH to include a mathematical formula that determines category probability, as taught by Weisstein. One of ordinary skill in the art would have been motivated to modify the system of Glover-Hasan to include the mathematical formula that determines category probability in order to describe probability of an event (user input belonging to a category), based on conditions related to the event, as taught by Weisstein (Page 1).
Claims 6, 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Glover in view of Israni (US 5968109 A) hereafter Israni.
Regarding claim 6, Glover teaches the system of claim 1 as outlined above. However, Glover does not appear to explicitly teach wherein the candidate categories include a general request category, a chain request category, and a precise request category. In analogous art, Israni teaches wherein the candidate categories include a general request category (Para 50, point-of-interest could be located by its "name"), a chain request category (Para 50, or by its chain ID e.g. "McDonald's" restaurants), and a precise request category (Para 50, destination could be specified as a crossroads or a street address). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Glover to include general, chain, and precise request categories, as taught by Israni. One of ordinary skill in the art would have been motivated to modify the system of Glover to include general, chain, and precise request categories in order to facilitate all types of map data, as taught by Israni (Para 50, facilitate access to all types of map data in all contexts).
Regarding claim 7, Glover in view of Israni hereafter Glover-Israni teaches the system of claim 6, wherein to determine the target category for the user input based on the candidate categories and the plurality of candidate TOIs, the one or more processors are directed to cause the system to: determine a probability of the general request category that the user input belongs to the general request category based on the plurality of candidate TOls (Glover, Para 0040, The search system monitors each character entry and determines a set of possible query strings, as well as a probability that the possible query string is the intended string); and determine the general request category as the target category when the probability of the general request category is higher than a first threshold (Glover, Para 0054, The displayed location-based refinement may include an entity e.g., “Chinese restaurant,” “coffee shops,”), or determine the precise request category (Para 0054, language indicative of a location e.g., “in Union Square”, “State St. and Main St.”) or the chain request category (Glover, Para 0054, The displayed location-based refinement may include an entity e.g., “McDonalds”) as the target category when the probability of the general request category is lower than a second threshold.
   Regarding claim 16, Glover teaches the system of claim 1 as outlined above. Glover does not appear to explicitly teach wherein the candidate categories include a general request category, a chain request category, and a precise request category. In analogous art, Israni teaches wherein the candidate categories include a general request category (Para 50, point-of-interest could be located by its "name"), a chain request category (Para 50, or by its chain ID (e.g. "McDonald's" restaurants)), and a precise request category (Para 50, destination could be specified as a crossroads, a street address). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Glover to include general, chain, and precise request categories, as taught by Israni. One of ordinary skill in the art would have been motivated to modify the system of Glover to include general, chain, and precise request categories in order to facilitate all types of map data, as taught by Israni (Para 50, facilitate access to all types of map data in all contexts).
Regarding claim 17, Glover in view of Israni hereafter Glover-Israni teaches the system of claim 6, wherein to determine the target category for the user input based on the candidate categories and the plurality of candidate TOIs, the one or more processors are directed to cause the system to: determine a probability of the general request category that the user input belongs to the general request category based on the plurality of candidate TOls (Glover, Para 0040, The search system monitors each character entry and determines a set of possible query strings, as well as a probability that the possible query string is the intended string); and determine the general request category as the target category when the probability of the general request category is higher than a first threshold(Glover, Para 0054, The displayed location-based refinement may include an entity e.g., “Chinese restaurant,” “coffee shops,”), or determine the precise request category(Glover, Para 0054, language indicative of a location e.g.“ in Union Square”, “State St. and Main St.”) or the chain request category (Glover, Para 0054, The displayed location-based refinement may include an entity e.g., “McDonalds”) as the target category when the probability of the general request category is lower than a second threshold.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Glover in view of Jung (WO-2008066242-A1) hereafter Jung.
Regarding claim 8, Glover teaches the system of claim 1 as outlined above. Glover does not appear to explicitly teach obtain a number of times that each candidate POI that belongs to the target category is selected by the user; and determine the one or more target TOIs in the candidate TOIs that belong to the target category based on the number of times that each candidate POI that belongs to the target category is selected by the user, the number of times that each candidate POI that belongs to the target category is selected by the user being greater than a third threshold. In analogous art, Jung teaches obtain a number of times that each candidate POI that belongs to the target category is selected by the user; and determine the one or more target TOIs in the candidate TOIs that belong to the target category based on the number of times that each candidate POI that belongs to the target category is selected by the user, the number of times that each candidate POI that belongs to the target category is selected by the user being greater than a third threshold (Page 7 lines 11-13, The statistical information generation unit accumulates the POI selected by the users, a category of the POI, user information of the user selecting the POI, and a number of times that the POI is selected by other users). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Glover to include the determination that the one or more target TOIs in the candidate TOIs belong to the target category based on the number of times that each candidate POI that belongs to the target category is selected by the user, as taught by JUNG. One of ordinary skill in the art would have been motivated to modify the method of Glover to include the determination of the one or more target TOIs in the candidate TOIs that belong to the target category based on the number of times that each candidate POI that belongs to the target category is selected by the user in order to provide the user with route-encountered statistical information, as taught by Jung (Page 7 lines 13-15, generates the route- encountered statistical information in order to provide the route-encountered statistical information).
Regarding claim 18, Glover teaches the system of claim 11 as outlined above. Glover does not appear to explicitly teach obtain a number of times that each candidate POI that belongs to the target category is selected by the user; and determine the one or more target TOIs in the candidate TOIs that belong to the target category based on the number of times that each candidate POI that belongs to the target category is selected by the user, the number of times that each candidate POI that belongs to the target category is selected by the user being greater than a third threshold. In analogous art, Jung teaches obtain a number of times that each candidate POI that belongs to the target category is selected by the user; and determine the one or more target TOIs in the candidate TOIs that belong to the target category based on the number of times that each candidate POI that belongs to the target category is selected by the user, the number of times that each candidate POI that belongs to the target category is selected by the user being greater than a third threshold (Page 7 lines 11-13, The statistical information generation unit accumulates the POI selected by the users, a category of the POI, user information of the user selecting the POI, and a number of times that the POI is selected by other users). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Glover to include the determination that the one or more target TOIs in the candidate TOIs belong to the target category based on the number of times that each candidate POI that belongs to the target category is selected by the user, as taught by Jung. One of ordinary skill in the art would have been motivated to modify the method of Glover to include the determination of the one or more target TOIs in the candidate TOIs that belong to the target category based on the number of times that each candidate POI that belongs to the target category is selected by the user in order to provide the user with route-encountered statistical information, as taught by Jung (Page 7 lines 13-15, generates the route- encountered statistical information in order to provide the route-encountered statistical information).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKS T HALE whose telephone number is (571)272-0160. The examiner can normally be reached Monday - Friday 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.T.H./
Examiner, Art Unit 2166                                                                                                                                                                                         

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166